Citation Nr: 0400551	
Decision Date: 01/08/04    Archive Date: 01/22/04	

DOCKET NO.  03-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, to include bronchiectasis and residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, L. W., and L. M.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, that denied the benefits sought 
on appeal.  The veteran, who had active service from April 
1962 to August 1962, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in connection with the veteran's claim for service 
connection for a psychiatric disorder, the Board notes that a 
statement from a social worker at the Vet Center dated in 
November 2000 indicates that the veteran had been under their 
care for "a mood disorder due to his medical condition which 
resulted in the service and his eventual discharge from the 
military."  However, records of this treatment have not been 
obtained, and the Board would note that in a statement from 
the veteran dated in November 2000, he indicated that he was 
receiving psychiatric treatment from the VA Medical Center in 
Huntington, West Virginia.  These records were also not 
obtained.  The Board would also observe that the veteran has 
not been afforded a VA examination in connection with this 
claim, and given the opinion submitted in support of this 
case, the Board is of the opinion that such an examination is 
necessary to fairly decide the veteran's claim.

Lastly, with respect to this claim, as well as the claim for 
service connection for a respiratory disorder based on new 
and material evidence, the Board would observe that the 
veteran has not been adequately notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

In this case, while a February 2001 letter to the veteran 
informed him of what the evidence needed to show in order to 
grant a claim for service connection for a psychiatric 
disorder and the definition of new and material evidence 
necessary to reopen the previously denied claim for service 
connection for a respiratory disorder, that notice would 
appear to be insufficient under guidance provided by the 
United States Court of Appeals for Veterans Claims (Court).  
The Court has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate a claim, as well as which evidence the VA 
would seek to provide and which evidence the claimant is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claims under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 U.S.C.A. §§ 5103, 5103A and 
any applicable legal precedent.

2.  The veteran should be requested to 
furnish authorizations for release of 
medical records for all physicians who 
have treated him for psychiatric and 
respiratory disorders since his 
separation from service.  The RO should 
then request those records and associate 
any records obtained with the claims 
file.  

3.  After obtaining the necessary 
authorization, the RO should obtain 
records of treatment the veteran received 
from the Vet Center, 1005 6th Avenue, 
Huntington, WV 25701.

4.  The RO should obtain and associate 
with the claims file all records 
pertaining to the veteran's treatment for 
respiratory and psychiatric disorders 
from the VA Medical Center in Huntington, 
West Virginia.

5.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature and etiology of any psychiatric 
disorder that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder is in any way causally or 
etiologically related to the veteran's 
period of active service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

